                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


 ANITA COLEMAN, individually,
 and as Special Administrator of the
 ESTATE OF TRENTON WHITE

                Plaintiffs,
                                                               Case No.: 2:18-cv-01098-PP
 MHS HEALTH WISCONSIN

                Involuntary Plaintiffs,
 v.

 MILWAUKEE BOARD OF SCHOOL DIRECTORS,
 CALVIN RAYFORD,
 MAURICE TURNER, and
 RYAN SCHMIDT

                 Defendants.


                              DECLARATION OF DREW DEVINNEY



       I, Drew DeVinney, being first duly sworn, swear and state as follows:

       1.       Attached as Exhibit 1 is a true and correct copy of the deposition transcript of the

testimony of defendant Maurice Turner, taken August 16, 2019.

       2.       Attached as Exhibit 2 is a true and correct copy of the deposition transcript of the

testimony of defendant Calvin Rayford, taken July 16, 2019.

       3.       Attached as Exhibit 3 is a true and correct copy of the Statements of Calvin

Rayford and Ryan D. Schmidt, Claim P 346-0055781-01




            Case 2:18-cv-01098-BHL Filed 02/17/20 Page 1 of 2 Document 42
        4.       The defendants produced the audio of a recorded statement of Calvin Rayford

obtained by Liberty Mutual Insurance Company on October 12, 2015 at approximately 3:23 pm.

The following are true and correct excerpts of the statements made by Calvin Rayford:

        (a) “I’ve actually seen him done it before. He’s actually pretty good. We’ve got a couple

kids that are pretty good at it and he is one of them. Again, the first two he did was flawless, very

flawless. The third one, I don’t know, it seems like to me that maybe he was trying to do like a

twist in the air.”

        (b) “Right when the bell rung, a guy named Alazatheta (sp?) did a flip in the gym and

that’s what triggered Trent to say, ‘Okay well maybe I can do one too.’ Coming in I’ve seen a lot

of kids you know, if you can do a flip and you see another kid do one it’s more than likely that

he’s gonna get up and do it too. That’s not the first time I’ve seen that happen either.”

        5.       Attached as Exhibit 4 is a true and correct copy of the deposition transcript of the

testimony of defendant Ryan Schmidt, taken October 22, 2019.

        I declare stated under penalty of perjury that the foregoing is true and correct.

        Executed on February 17, 2020


                                                              /s/ Drew J. DeVinney
                                                              Drew J. DeVinney




                                                  2

             Case 2:18-cv-01098-BHL Filed 02/17/20 Page 2 of 2 Document 42
